Citation Nr: 9930476	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date for a total 
schedular rating for service-connected ankylosing 
spondylitis, prior to February 21, 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran retired from active duty in the Air Force in 
October 1971 with more than twenty years of service.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 1997, it was remanded to the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Following the completion of the 
requested development, the case was returned to the Board and 
is now ready for further appellate review.  

In the Board's 1997 remand, inter alia, the veteran was asked 
to clarify the nature of his disagreement with the prior 
actions of the RO and specify the issue under appeal.  It was 
noted that it was unclear whether the veteran was asserting 
that an earlier effective date for service connection and 
increased ratings for "ankylosing spondylitis" of multiple 
joints should be assigned, or whether the appeal was limited 
to the evaluations of "ankylosing spondylitis" of the 
dorsal and lumbar spine.  In response to that request, in 
November 1997, the veteran advised that his appeal was in 
reference to the retroactive date for the assignment of a 
total schedular (100 percent) evaluation.  


FINDINGS OF FACT

1.  In March 1989, the RO notified the veteran of a February 
1989 rating decision that denied his claim of entitlement to 
service connection for ankylosing spondylitis of multiple 
joints, other than the dorsolumbar spine.  The veteran did 
not file a notice of disagreement within one year following 
the date of that decision.

2.  In November 1989, the Board denied an increased rating 
for ankylosing spondylitis of the dorsolumbar spine.  

3.  On February 21, 1992, the veteran filed a claim for an 
increased rating for service-connected ankylosing spondylitis 
of the dorsal and lumbar spine, and for entitlement to 
service connection for ankylosing spondylitis of multiple 
joints.

4.  The evidence of record showing that ankylosing 
spondylitis affected joints other than the dorsolumbar spine 
and warranted a total schedular rating refers to treatment 
and evaluation subsequent to February 21, 1992.  


CONCLUSION OF LAW

1.  The February 1989 decision of the RO that denied the 
veteran's claim of entitlement to service connection for 
ankylosing spondylitis of multiple joints (other than the 
dorsolumbar spine) is final.  38 U.S.C.§ 4005 (1988); 
38 C.F.R. § 19.192 (1988); currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).  

1.  The November 1989 Board decision that denied an increased 
rating for ankylosing spondylitis of the dorsolumbar spine is 
final.  38 U.S.C.§ 4004 (1988); currently 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999).  

3.  The criteria for an effective date earlier than February 
21, 1992, for a total schedular evaluation for ankylosing 
spondylitis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
effective date earlier than February 21, 1992, for a 100 
percent evaluation for ankylosing spondylitis is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). The Board is also satisfied 
that all relevant facts have been properly developed to their 
full extent and that the VA has met its duty to assist.  
White v. Derwinski, 1 Vet. App. 519 (1991); Godwin v. 
Derwinski, 1 Vet. App. 419 (1991).


I. Factual Background

In May 1987, the veteran submitted a claim for an increased 
rating for his service-connected ankylosing spondylitis of 
the dorsal and lumbar spine.  In February 1988 and June 1988 
rating decisions, the RO denied the veteran's claim for an 
increase in the evaluation of his service-connected 
ankylosing spondylitis of the dorsal and lumbar spine.  The 
veteran perfected an appeal of those decisions, but the Board 
denied the appeal in November 1989.  That decision is final.  
38 U.S.C.§ 4004 (1988); currently 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999).  

In a December 1987 VA examination report, it was noted that 
the veteran's complaints included significant pain and 
stiffness involving ankles, knees, neck, hips, elbows, 
wrists, fingers, shoulders, and spine.  Following 
examination, the diagnoses included ankylosing spondylitis of 
the dorsal and lumbar spine, confirmed; osteoarthritis, hips, 
knees, fingers, and wrist; and osteochondritis of the knees.  

In the context of a substantive appeal filed in September 
1988, the veteran stated that because of the diagnosis of 
inflammatory spondyloanthropathy, his treating physicians had 
"ruled out any type of employment due to marked reduction of 
range of motion throughout my entire spine and all joints."  
The RO perceived this statement to be a new claim raised by 
the veteran of entitlement to service connection for 
ankylosing spondylitis affecting multiple joints (in addition 
to the dorsolumbar spine).  In a February 1989 rating 
decision, the RO referred to the December 1987 VA examination 
report, and denied the veteran's new claim, explaining that 
in the absence of X-ray evidence of abnormal findings of the 
cervical spine, and in the absence of a diagnoses of 
ankylosing spondylitis of hips, knees, fingers and wrists, 
there was no basis to substantiate the veteran's claim of 
service connection.  The veteran was provided notice of this 
decision and his procedural and appellate rights by letter 
dated in March 1989, but did not submit a timely notice of 
disagreement, and it became final.  38 U.S.C.§ 4005 (1988); 
38 C.F.R. § 19.192 (1988); currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160, 20.1103 (1999).  

On February 21, 1992, the veteran filed a claim for an 
increased rating for ankylosing spondylitis of the spine, and 
also complained of muscle spasms in the back, legs, 
shoulders, arms, neck and hips.  In conjunction with that 
claim, the veteran submitted private medical statements, 
dated in October 1991 and January 1992, that noted the 
veteran's diagnosis of idiopathic ankylosing spondylitis.  
The medical statements do not specify what joints were 
affected by ankylosing spondylitis.  

VA spine examination in May 1992 resulted in a diagnosis of 
ankylosing spondylitis of the spine.  

In an August 1992 rating decision, it was determined that new 
and material evidence to establish service connection for 
ankylosing spondylitis, cervical spine, hips, legs, shoulders 
and arms, and osteoarthritis of the right knee had not been 
established.  

A November 1992 VA joints examination resulted in a diagnoses 
of ankylosing spondylitis of the spine; and multiple 
arthralgias of the joints of the extremities, secondary to 
ankylosing spondylitis of the spine.  

A December 1992 VA spine examination resulted in a diagnoses 
of ankylosing spondylitis, with pain and discomfort involving 
back and neck, with obvious diminished range of motion also 
noted; and probable degenerative joint disease and 
osteoarthritis of the peripheral joints, without evidence at 
this time of active synovitis or arthritis present on 
physical examination.  

A report of VA examination dated in March 1993 disclosed a 
diagnoses of ankylosing spondylitis; peripheral joint pain 
and discomfort with limitation of motion probably secondary 
to ankylosing spondylitis.  Radiographic osteoarthritic 
changes were noted.  The examiner indicated they are probably 
secondary to his clinical diagnosis of ankylosing 
spondylitis.  In discussion, the examiner expressed his 
belief that the veteran's primary problem is ankylosing 
spondylitis, and that it does affect the veteran's axial 
skeleton and peripheral joints and is all one medical 
condition.  

Based upon the veteran's February 1992 claim, and the report 
of VA examinations in 1992 and March 1993, in a November 1993 
rating decision, service connection for ankylosing 
spondylitis of multiple joints, including the cervical spine, 
bilateral hips, knees, hands, wrists, shoulders, elbows, 
ankles, feet were granted, effective from February 21, 1992.  
Each of the joints was rated separately for ankylosing 
spondylitis.  Ankylosing spondylitis of the lumbar spine was 
assigned a 40 percent evaluation and ankylosing spondylitis 
of the dorsal spine was assigned a 10 percent rating from 
February 21, 1992.  Based upon the combination of the 
evaluations for all joints affected by ankylosing 
spondylitis, a combined 100 percent schedular evaluation was 
assigned from the date of claim, February 21, 1992.  The 
veteran subsequently perfected the current appeal.

II. Laws and Regulations

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (1999). 

A claim which has been allowed or disallowed by the RO 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. §§ 3.160(c), 
20.1103 (1999).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (1999).

The effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r) (1999).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  That is, "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v Derwinski, 3 Vet. App. 129, 
135 (1992).

III. Analysis

In this case, in March 1989, the RO notified the veteran of 
the February 1989 rating decision that denied his claim of 
entitlement to service connection for ankylosing spondylitis 
affecting multiple joints other than the dorsolumbar spine.  
The veteran did not file a notice of disagreement within the 
applicable time period, and that decision became final.  

The Board subsequently denied the veteran's appeal for an 
increased evaluation in excess of 40 percent for his service-
connected ankylosing spondylitis of the dorsal and lumbar 
spine in a November 1989 decision, which is also final.  

The next communication received by the RO on the issue of an 
increased rating for the veteran's service-connected 
ankylosing spondylitis of the dorsal and lumbar spine, and/or 
the issue of entitlement to service connection for ankylosing 
spondylitis of multiple joints was the claim filed by the 
veteran on February 21, 1992. 

The Board finds that the veteran's claim for service 
connection for ankylosing spondylitis of multiple joints and 
for an increased evaluation for his service-connected 
ankylosing spondylitis of the dorsal and lumbar spine was 
received at the RO on February 21, 1992.  A review of the 
record indicates that the total schedular evaluation granted 
to the veteran in the November 1993 rating decision was based 
exclusively upon the grant of service connection for 
ankylosing spondylitis of multiple joints and the combination 
of the separate evaluations assigned to those disabilities.  
The evidence relied upon included VA records dated subsequent 
to February 21, 1992, and primarily the March 1993 VA 
examination report.  There is nothing in the record dated 
prior to February 21, 1992 and subsequent to the 1989 final 
determinations that could be construed as a reopened claim of 
service connection or a claim for an increased rating.  In 
addition, it is not factually ascertainable, from the 
evidence of record, that the ankylosing spondylitis of the 
dorsolumbar spine increased in severity or that ankylosing 
spondylitis of other joints was manifested prior to February 
21, 1992.  

Consequently, the veteran is not entitled to an effective 
date of the grant of the total schedular rating for his 
ankylosing spondylitis prior to February 21, 1992, the date 
he filed his reopened/ increased rating claim.  The decision 
of the RO is affirmed on that basis.  


ORDER

An effective date earlier than February 21, 1992, for the 
assignment of a total schedular rating for service-connected 
ankylosing spondylitis is denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

